

117 S2524 IS: To amend the Alaska Native Claims Settlement Act to exclude certain payments to aged, blind, or disabled Alaska Natives or descendants of Alaska Natives from being used to determine eligibility for certain programs, and for other purposes.
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2524IN THE SENATE OF THE UNITED STATESJuly 28, 2021Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Alaska Native Claims Settlement Act to exclude certain payments to aged, blind, or disabled Alaska Natives or descendants of Alaska Natives from being used to determine eligibility for certain programs, and for other purposes.1.Eligibility for certain programsSection 29(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1626(c)) is amended, in the undesignated matter following paragraph (3), by striking subparagraph (E) and inserting the following:(E)an interest in a Settlement Trust or an amount distributed from or benefit provided by a Settlement Trust to a Native or descendant of a Native who is an aged, blind, or disabled individual (as defined in section 1614(a) of the Social Security Act (42 U.S.C. 1382c(a))..